Citation Nr: 1001476	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO. 05-14 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Willett, Counsel



INTRODUCTION

The Veteran had active service from August 1969 through 
December 1971 with additional reserve service through 
December 1998.  He served in the Republic of Vietnam from 
February 1970 to February 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that in the representative's December 2009 
Informal Hearing Presentation, the following issues were 
raised:  cirrhosis of the liver, alcoholic cardiomyopathy and 
seizure disorder, all as secondary to the service-connected 
PTSD, as well as entitlement to a total disability rating 
based upon individual unemployability (TDIU).  Entitlement to 
service connection for a seizure disorder and a liver 
disorder were denied by way of the June 2005 rating decision, 
which was not appealed.  These issues are REFERRED for 
clarification as to whether the Veteran wishes to reopen 
these claims with new and material evidence.  The issues of 
entitlement to service connection for alcoholic 
cardiomyopathy and entitlement to TDIU are REFERRED for 
appropriate action.

The issue of entitlement to service connection for COPD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1. The Veteran has some irritability, depression and trouble 
sleeping, but does not have occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships at any time during the 
course of this appeal.

2. There is no competent medical evidence showing total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, at any time 
during the course of this appeal.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an initial rating in excess of 50 
percent for his service connected posttraumatic stress 
disorder (PTSD).  He was granted service connection via the 
February 2004 rating decision and filed a timely notice of 
disagreement (NOD) with the initial disability evaluation.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be 
considered in the appeal of an initial rating is not limited 
to that reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999).  A disability 
must be considered in the context of the whole recorded 
history.  Consistent with the facts found, the ratings may be 
higher or lower for different segments of the time, i.e., the 
ratings may be "staged." Id.  In this case, the Veteran was 
initially granted a 10 percent rating, effective April 24, 
2003, the date of the claim.  In a March 2005 rating 
decision, the RO awarded a 50 percent rating, effective April 
24, 2003.  So, the Veteran is currently receiving 50 percent 
disability effective the original date of his claim.  The 
issue in this case is whether a higher initial rating is 
warranted.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which utilizes the General Rating Formula for Mental 
Disorders.  The General Rating Formula for Mental Disorders 
provides the following ratings in excess of 50 percent for 
PTSD:

For a 70 percent rating, the evidence must show occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

For a 100 percent rating, the evidence must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The evidence in this case includes VA outpatient treatment 
records, the Veteran's statements, and two VA examination 
reports.

In November 2003, the Veteran was afforded his first VA 
examination for PTSD. The Veteran reported problems with 
alcohol, but no history of nervous breakdowns or PTSD 
treatment prior to this examination.  He reported 
experiencing "shell shock" in that he "used to duck when 
he heard loud noises."  He reported "night sweats, sleeping 
problems, feels stressed out all the time, gets depressed 
while thinking about Vietnam."  The examiner noted that the 
Veteran appeared older than his stated age, but was friendly 
with good eye contact, and with speech that is spontaneous, 
fluent, coherent and logical.  The Veteran's mood was noted 
as anxious, and the Veteran was tearful and cried when he 
spoke of his Vietnam experiences.  The examiner also noted 
that the Veteran had no delusions, no hallucinations, no 
harmful ideation, and that his memory was intact, as was his 
insight and judgment, and he was oriented in all spheres.  
The examiner confirmed the PTSD diagnosis and assigned a 
Global Assessment of Functioning (GAF) score of 45.

A GAF score relates to the Veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders. See Massey v. Brown, 7 
Vet. App. 204, 207 (1994). While the VA examiner assigned a 
GAF score indicative of a severe level of disability, there 
were no clinical findings indicative of gross impairment of 
social functioning, impairment in thought processes or 
communication, or preclusion of activities of daily living.  
There were also no notes at this time showing suicidal 
ideation, severe obsessional rituals, frequent shoplifting, 
an absence of friends, or the inability to keep a job due to 
his PTSD.

Outpatient treatment records show occasional follow up 
psychology visits.  In June 2004, a VA psychiatrist noted an 
improved GAF score of 60, and made mention of the Veteran's 
good hygiene, calm and oriented behavior, without feelings of  
hopelessness or helplessness.  His mood was amiable and 
pleasant according to the doctor, but he was depressed and 
working to adjust following a recent move.  The doctor 
reported his affect as appropriate, speech as normal, logical 
and coherent. There was no anxiousness, memory or cognitive 
impairment, or psychotic symptoms. Insight and judgment were 
noted as adequate.

In August 2004, the Veteran reported continued nightmares and 
flashbacks, with difficulty going and staying asleep. The 
symptoms at that time were otherwise consistent with those 
noted in June 2004.

In September 2005, an outpatient note again confirms the that 
Veteran has no ideation, intent or plan to harm himself or 
others, and that he is more organized and taking his 
medication regularly.

There is no evidence of outpatient treatment for PTSD in the 
records for 2006 through 2008.  However, in January 2009 he 
was afforded his most recent VA examination.  At this time, 
the Veteran reported that his sleep has improved with 
medication and the frequency of his dreams has decreased.  
His wife of twenty-three years reported irritability "at 
times."  The Veteran reported that he has many friends, but 
that he still gets "a little bit more anxious or nervous" 
if he is in a crowd.  The examiner noted good eye contact, a 
mildly depressed and anxious mood, with no looseness of 
association or evidence of any thought disorder.  The Veteran 
was not delusional, and is free from suicidal or homicidal 
ideas.  The examiner noted "some difficulty to concentrate 
on serial sevens."  The Veteran's memory was noted as fair 
for both recent and remote events.  The examiner noted that 
the Veteran does have PTSD, which is fairly stable at this 
time, and assigned a GAF of 58.

The Veteran's symptoms do not meet the criteria described for 
a 70 percent rating at any time during the course of this 
appeal.  While he has stopped working, it has never been 
associated with his mental disorder by competent evidence.  
He does not have, due to this PTSD, occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as occasional suicidal ideation; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); and an inability to establish and 
maintain effective relationships.  He does most recently 
exhibit symptoms of some irritability and depression, as well 
as trouble sleeping, but these symptoms do not meet the 
criteria for a 70 percent rating. Because the medical 
evidence of record does not show symptoms such as those noted 
in the rating criteria for 70 percent, the Board finds that a 
70 percent rating is not warranted for the Veteran's service-
connected PTSD.

The Board also notes that there is also no indication that 
the Veteran has total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  In 
fact, there is no indication in the record that any of these 
symptoms have manifested at any time during the course of 
this appeal.  As such, a 100 percent rating is not warranted.

The Board notes that the benefit of the doubt doctrine is not 
applicable in this case, because the preponderance of the 
evidence is against the Veteran's claim. 
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  The criteria for an initial 
rating in excess of 50 percent are not met, so the claim must 
be denied.

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (2009). This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the notice requirement does not apply to the Veteran's 
challenge of his initial PTSD rating. In Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91. Also, because Fenderson v. West, 12 Vet. App. 119, 
126 (1999) held that a claim for an initial disability rating 
is distinct from a claim for increased rating, the notice 
requirements an independent increased rating claim are not 
applicable to this claim. Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify with regard to entitlement to 
a compensable initial rating for PTSD has been satisfied.

VA also has a duty to assist the Veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's 
statements, his VA and service treatment records and his VA 
examination reports have been associated with the claims 
folder. The Veteran requested Travel Board and RO hearings, 
but withdrew both requests in June 2009, so no hearing 
transcript is of record.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done 
everything reasonably possible to assist the Veteran. A 
remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.


REMAND

The Veteran is seeking to establish service connection for 
COPD. For service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 12 Vet. App. 341, 346 (1999). The Veteran has 
argued that the current COPD was initially manifested during 
service, or in the alternative, was an aggravation of 
preexisting asthma. See the representative's December 2009 
brief.  A review of the record does show that "childhood 
asthma" was noted on the Veteran's July 1969 pre-service 
examination, and that during service he was seen for 
"scattered wheezes," asthma attack, and hyperventilation 
syndrome. See July 1970 and October 1970 clinical records 
within the service treatment records.  And since service, the 
Veteran has been treated for respiratory issues, including 
COPD, in both VA and private facilities. 

A review of the file, however, reveals that VA has not 
afforded the Veteran the benefit of a VA examination and 
opinion with regard to this claim.  VA's duty to assist 
includes obtaining an examination and medical opinion when 
necessary to make an adequate determination. See Duenas v. 
Principi, 18 Vet. App. 512 (2004). In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court discussed the steps to be 
taken in determining whether a VA examination is necessary 
prior to final adjudication of a claim.  According to 
McLendon, in disability compensation claims, VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualified, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim. 38 U.S.C.A. 
§5103A(d)(2) (West 2002), 38 C.F.R. §3.159(c)(4)(i) (2009).  
The Court in McLendon observed that the third prong, which 
requires that an indication that the claimant's disability or 
symptoms "may be" associated with the established event, is a 
low threshold. McLendon, 20 Vet. App. at 83.

Because an opinion is required as to the nature and etiology 
of any current respiratory disorder experienced by the 
Veteran, including whether his COPD was directly caused by 
service, or if it is due to aggravated preexisting asthma, 
this matter must be remanded. The Board is not qualified to 
interpret all of the findings in the medical records 
currently available and answer these clearly medical 
questions. See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin 
v. Brown, 
6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (holding the Board is prohibited from relying on its 
own unsubstantiated medical judgment in the resolution of 
claims). 

Also, under 38 C.F.R. § 3.159(b), VA is required to notify 
the Veteran of any evidence necessary to establish his claim.  
The August 2003 letter notifies him of the evidence necessary 
to establish a claim on a direct basis under 38 C.F.R. 
§ 3.303, but does not notify him of the evidence necessary to 
establish a claim under 38 C.F.R. § 3.306 based upon 
aggravation of a preexisting disability. And, during the 
pendency of this appeal the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
placed two additional duties upon the VA.  Under Dingess, VA 
must also provide proper notice of the evidence required to 
establish the degrees of disability and the effective date of 
an award. The notice provided to the Veteran in this case is 
not in conformity with the Court's Dingess decision.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the Veteran, including issuing 
corrective notice fully compliant with 
38 C.F.R. § 3.159(b) (2009), and Dingess 
v. Nicholson, 
19 Vet. App. 473 (2006). The corrective 
notice must include the evidence necessary 
to establish a claim under 38 C.F.R. 
§ 3.306 (2009).

2. Afford the Veteran a VA examination to 
determine the nature and etiology of any 
current respiratory disability, to include 
COPD.  The claims folder must be provided 
to and reviewed by the examiner in 
correlation with the examination and 
report.  The examiner should, after all 
necessary examination and testing, 
diagnose any current respiratory 
disability.  If such a disability is 
diagnosed, then the examiner should 
provide an opinion regarding the etiology 
of the diagnosed disability on a direct 
basis by addressing the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
disability was caused by disease or injury 
during service? 

If the examiner finds that there is less 
likely than not a direct correlation, then 
an opinion should be rendered as to 
whether there was a respiratory disability 
that preexisted the Veteran's active 
service, which then increased in severity 
due to such service, and is now manifested 
as the currently diagnosed disability.

3. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


